 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrial Examiner clearly is not empowered to overrule such rulings.No new issuewas raised at the hearing before the Trial Examiner which,so far as the documentsin evidence show,has not already been considered and passed upon by the Board.The Trial Examiner therefore concludes and finds that since November 22, 1954,the Respondent has refused to bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriate unit,and that by such refusalithas interfered with,restrained,and coerced its employees in the exercise of rightsguaranteed by the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade,traffic,and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt has been found that the Respondent has engaged in the unfair labor practiceof refusing to bargain collectively with the chosen representative of its employees.Itwill therefore be recommended that it cease and desist therefrom and from likeand related conduct. It will be further recommended that the Respondent bargaincollectively,upon request,with the Union as the exclusive representative of itsemployees in the aforesaid appropriate unit.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 528,Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica,AFL, isa labor organization within the meaning of Section 2 (5) of theAct.2.All production and maintenance employees of the Respondent at its Dallas,Texas, plant,including janitors, porters, cleanup men, and truckdrivers, but exclud-ing office clericals, outside salesmen,cattle buyers,professional employees,guards,watchmen,working foremen,plant manager,superintendent,partners,and all othersupervisors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of the Act.3.Local 528,Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL, was, on November 19, 1954, and at all times since then has been,the exclusive representative of all employees in the aforesaid unit for the purposesof collective bargaining within the meaning of Section 9(a) of the Act.4.By refusing on and after November 22, 1954,to bargain collectively withthe aforesaid Union as the exclusive representative of all employees in the appropri-ate unit,the Respondent has engaged in and is engaging in an unfair labor practicewithin the meaning of Section 8(a) (5) of the Act.5.By the aforesaid unfair labor practice,the Respondent has interfered with,restrained,and coerced its employees in the exercise of rights guaranteed in Sec-tion 7 of the Act, thereby engaging in an unfair labor practice within the meaningof Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Latrobe Foundry Machine & Supply Co.andUnited Electrical,Radio & Machine Workers of America(UE), Petitioner.CaseNo. 6-RC-1515.April 8, 1955ORDEROn March 18, 1955, the Board issued a Decision and Direction ofElection i in the above-entitled proceeding.Thereafter, on March1 111 NLRB 1010.112 NLRB No. 22. KEARNEY & TRECKER CORPORATION6930, 1955, counsel for International Union, United Automobile, Air--craft and Agricultural Implement Workers of America, UAW-CIO,filed a motion for reconsideration of its motion to intervene hereinwith three employee affidavits attached, and, upon reconsideration,it be accorded a place on the ballot for the directed election.OnApril 4, 1955, the Petitioner filed opposition thereto.The Boardhaving duly considered the matter,ITISHEREBYORDEREDthat the said motion for reconsideration be,and it hereby is, denied; andIT IS FURTHER ORDERED that the aforesaid Decision and Directionof Election be, and it hereby is, amended by striking the languagecontained in footnote 3 in its entirety and substituting therefor thefollowinglanguage :'For the reasons set forth inWalterboro Manufacturing Cor-poration,106 NLRB 1383, we find that the watchman-janitor isa guard within the meaning of the Act and, accordingly, weexclude him from the unit.By direction of the Board :OGDEN W. FIELDS,Associate Executive Secretary.Kearney & Trecker CorporationandLocal#1083, United Auto-mobile,Aircraft and Agricultural Workers of America, CIO,PetitionerKearney & Trecker CorporationandLocal#1083, United Auto-mobile,Aircraft and Agricultural Workers of America, CIO,Petitioner.Cases Nos. 13-RC-3837 and 13-RC-39?2.April 11,1955DECISION AND ORDERUpon separate petitions filed under Section 9 (c) of the NationalLabor Relations Act, as amended, a consolidated hearing in the above-entitled cases was held before Louis Libbin, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.'On March 1, 1955, the Board, at Washington, D. C., heard oralargument in which all parties participated.1 After theclose of the hearing the Petitioner and the Employer filed separate motionsto reopen the record to introduce certain postbearmg correspondence with respect to theclosing of a commissary and the discontinuance of certain welfare benefits,as more fullyset forth hereinafterNo objectionwas made to these motions.Under thecircumstances,themotionsare herebygranted andthe faetqestablished by such correspondence arehereby madepart of therecord in this proceeding112 NLRB No. 16.